Citation Nr: 1243376	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  08-37 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.  

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for a hernia. 

4.  Entitlement to service connection for a left leg disability, claimed as torn ligaments and tendons in the left leg. 

5.  Entitlement to service connection for a right foot disability, claimed as loss of feeling in the right foot. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1968 to January 1970. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the claims for service connection currently on appeal.  

In August 2010, the Veteran presented testimony before the undersigned Veterans Law Judge at the RO, and a copy of the transcript has been associated with the claims folder. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file to date reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal that the Board is adjudicating in this decision.

The issue of service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, the Veteran requested that the issues of service connection for a hernia, a left leg disability, and a right foot disability be withdrawn.

2.  The probative evidence of record demonstrates that the Veteran's bilateral hearing loss disability is related to his active service. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal for the issues of service connection for a hernia, a left leg disability, and a right foot disability have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2012).

2.  A bilateral hearing loss disability was incurred in active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

A substantive appeal may be withdrawn on the record or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204 (2012).

At his August 2010 Board hearing, the Veteran explicitly indicated that he wished to withdraw the issues of service connection for a hernia, a left leg disability, and a right foot disability.  Because the Veteran has clearly indicated his wish to   withdraw the appeals as to service connection for a hernia, a left leg disability, and a right foot disability, there remains no allegation of errors of fact or law for appellate consideration as to these issues.  See 38 C.F.R. § 20.204 (2012).  Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Accordingly, the Board does not have jurisdiction to review these issues and they are therefore dismissed without prejudice.

Bilateral Hearing Loss 

Duties to Notify and Assist 

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq (West 2002); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2012).  This law eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements.  Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, it is the Board's conclusion that the VCAA does not preclude the Board from adjudicating the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran on the issue in appellate status and a decision at this point poses no risk of prejudice to him.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

Analysis

The Veteran essentially contends that he has a bilateral hearing loss disability related to service. 

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3)  evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Sensorineural hearing loss may be presumed to have been incurred in service if shown to have manifested to a compensable degree within one year after the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  However, this presumption does not apply as there is no evidence of compensable hearing loss within a year of service separation.  

With respect to Hickson element (1), current disability, the record includes an August 2006 audiology consult report which shows hearing loss for VA compensation purposes on the audiogram.  Additionally, although the VA audiologist indicated that results from the evaluation were not valid for rating purposes, she noted that there was sloping to moderate high frequency sensorineural hearing loss in the right ear and sloping to severe high frequency sensorineural hearing loss in the left ear.  Based on this evidence, the Board finds that Hickson element (1) is accordingly met for the claim. 

With respect to in-service disease, a review of service treatment records, including the examination report at service discharge, does not reveal complaints consistent with, or a diagnosis of a bilateral hearing loss disability.  Notably, the examination report at service discharge showed normal hearing.  

Nevertheless, the Veteran has asserted that he sustained acoustic trauma during service.  He contends that he was exposed to noise from serving in the artillery and using an eight-inch self propelled gun.  The Veteran's Form DD 214 shows that he was a Field Artilleryman.  The Veteran is competent to give evidence about what he experienced; and acoustic trauma and hearing loss are subject to lay observation.  See e.g., Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding that the Veteran was competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  He is also credible with regard to noise exposure in service, especially given his military occupational specialty.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Therefore, the Board finds that the Veteran was exposed to hazardous noise during service.  Hickson element (2) is satisfied. 

With respect to crucial Hickson element (3), nexus, the question presented in this case, i.e., the relationship, if any, between the Veteran's bilateral hearing loss disability and his military service, is essentially medical in nature. The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

The August 2006 VA audiologist explicitly indicated that the Veteran's "military noise exposure is more likely as not a contributing factor to his hearing impairment."  The Board notes that there is no other opinion addressing the relationship between service and hearing loss disability, and certainly none that contradicts this finding.  Furthermore, the August 2006 opinion is substantiated by the other evidence of record with regard to service as noted herein.  Therefore, Hickson element (3) is met. 

As all of the Hickson elements for service connection have been met, service connection for a bilateral hearing loss disability has been established.  

ORDER

The appeal as to service connection for a hernia is dismissed.

The appeal as to service connection for a left leg disability, claimed as torn ligaments and tendons in the left leg, is dismissed.

The appeal as to service connection for a right foot disability, claimed as loss of feeling in the right foot, is dismissed.

Entitlement to service connection for a bilateral hearing loss disability is granted.  

REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim for service connection for tinnitus.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2012).  See also Robinette  v. Brown, 8 Vet. App. 69, 76 (1995). 

The Veteran essentially asserts that he has tinnitus due to noise exposure in service, and that he has had it ever since service.  There is no medical evidence of record addressing the nature and etiology of any current tinnitus.  As outlined above, the Board notes that the Veteran is competent as to any assertions with regard to his tinnitus as he is competent to give evidence about what he experienced; and acoustic trauma and tinnitus are subject to lay observation.  See supra Charles, 16 Vet. App. at 374; Layno, 6 Vet. App. at 469; Falzone, 8 Vet. App. at 405.  Additionally, as established above, he is credible with regard to noise exposure in service, especially given his military occupational specialty.  See supra Buchanan, 451 F.3d at 1331.  Therefore, on remand, an opinion as to the etiology of his current tinnitus must be obtained. 

Accordingly, the case is REMANDED for the following actions:

1.  Forward the claims folder to an audiologist, so that a review of the file is conducted.  Based on the review, the examiner must determine whether it is at least as likely as not (a 50 percent probability or greater) that any current tinnitus is etiologically related to the Veteran's credible accounts of noise exposure in service.  

In rendering the requested opinion, the examiner must specifically acknowledge and discuss the competent and credible lay evidence regarding the onset of the disability reported by the Veteran (in service, while serving in the artillery and using an eight-inch self propelled gun), as well as the competent and credible lay testimony regarding experiencing those symptoms since service.  

The examiner should provide a rationale for any opinion rendered and should attempt to reconcile any contradictory evidence of record. 

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  Readjudicate the Veteran's claim.   If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


